Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on April 20, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-20 are currently pending and have been examined.  Claims 1, 8, and 14 have been amended.  



	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022, has been entered.

Response to Arguments
Applicants’ arguments regarding the rejections under 35 USC 112(b) have been fully considered but they are not persuasive.  Regarding the limitation “within the instance of the browser application, transmitting the payment token to the client computing device,”  Applicants argue at page 8 of Applicants’ Reply dated April 20, 2022, that “the transmitting is when the instance of the browser application is active. When it is inactive (i.e., the browser application is closed, terminated, or exited), then the transmission would not be possible or at least the transmission would expire.”  The Examiner respectfully disagrees.  First, the Examiner notes that this does not appear to be stated or implied by the claim or the as-filed disclosure.  Further, it is unclear how the browser application being closed/terminated/exited would affect the transmission by the server/payment processor, i.e., does the server query the browser application before it transmits the payment token to determine if the browser application is available?  Or does the browser application trigger the server to transmit the payment token so that the browser application is necessarily active?  In light of this continued uncertainty, the rejection under 35 USC 112(b) is maintained.
Applicants’ remaining arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “the invoked functionalities comprises generating an icon disposed on a toolbar of the browser application.”  Nowhere does Applicants’ originally-filed disclosure recite “generating an icon” on the toolbar of the browser application.
Claims 9-13 inherit the deficiencies of claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7:  Claim 1 recites “within the instance of the browser application, in response to receiving a selection of the provided graphical element, generating a payment token by the server for the virtual wallet account for payment, said received selection including confirming detailed information of the purchase.”  This limitation is unclear.  It is unclear how the token is generated “within the instance of the browser application.”  Per paragraph [0041] of the as-filed specification, it is the payment processor that issues or generates the one-time payment token.  Per Figure 1, the payment processor is external to the user device.  Thus, the token is generated by the payment processor, which has already been provided detailed information from the merchants and user information via a secure channel from the Flash that the user has logged into.  The issuing of the token takes place “externally” to the browser application, which resides on the user device.  Is this implying that the browser application triggers the generation of the token by the payment processor?   If not, what does this mean?  For purposes of examination, the Examiner is assigning little patentable weight to “within the instance of the browser application.”
Further, claim 1 recites “within the instance of the browser application, transmitting the payment token to the client device.”  This limitation is unclear.  It is unclear how the token is transmitted to the client device from “within the instance of the browser application.”  As discussed above, it is the payment processor that issues or generates the one-time payment token and the payment processor is external to the user device per paragraph [0041] of the as-filed specification and Figure 1.  As a result, the payment processor is external to the browser application, which resides on the client device.  Once the payment processor generates the token, it transmits the token to the client device.  Applicants argue at page 8 of Applicants’ Reply that “the transmitting is when the instance of the browser application is active. When it is inactive (i.e., the browser application is closed, terminated, or exited), then the transmission would not be possible or at least the transmission would expire.”  However, this is not stated or implied by the claim or the as-filed specification and it is unclear how the browser application being closed/terminated/exited would affect the transmission by the server/payment processor.  Does the browser application trigger the transmission by the server/payment processor so that it only occurs if the browser application is active?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “within the instance of the browser application, receiving the payment token from the server.”
Further, claim 1 recites “transmitting the payment load to the one of the merchants to complete the purchase.”  There is insufficient antecedent basis for “the payment load.”  For purposes of examination, the Examiner is interpreting “the payment load” as “the payment payload.”  
Claims 2-7 inherit the deficiencies of claim 1.  
Claims 8-13:  Claim 8 recites “the invoked functionalities comprises generating an icon disposed on a toolbar of the browser application.” It is unclear what is meant by generating an icon.  Is this a functionality that the user “invokes” or is this merely displaying an icon?  For purposes of examination, the Examiner is interpreting “generating an icon” as “displaying an icon.”
Further, claim 8 recites “within the instance of the browser application, in response to receiving a selection of the provided graphical element, generating a payment token by the server for the virtual wallet account for payment, said received selection including confirming detailed information of the purchase.”  This limitation is unclear.   It is unclear how the token is generated “within the instance of the browser application.”  Per paragraph [0041] of the as-filed specification, it is the payment processor that issues or generates the one-time payment token.  Per Figure 1, the payment processor is external to the user device.  Thus, the token is generated by the payment processor, which has already been provided detailed information from the merchants and user information via a secure channel from the Flash that the user has logged into.  The issuing of the token takes place “externally” to the browser application, which resides on the user device.  Is this implying that the browser application triggers the generation of the token by the payment processor?   If not, what does this mean?  For purposes of examination, the Examiner is assigning little patentable weight to “within the instance of the browser application.”
Further, claim 8 recites “within the instance of the browser application, transmitting the payment token to the client device.”  This limitation is unclear.  It is unclear how the token is transmitted to the client device from “within the instance of the browser application.”  As discussed above, it is the payment processor that issues or generates the one-time payment token and the payment processor is external to the user device per paragraph [0041] of the as-filed specification and Figure 1.  As a result, the payment processor is external to the browser application, which resides on the user device.  Once the payment processor generates the token, it transmits the token to the user device.  Applicants argue at page 8 of Applicants’ Reply that “the transmitting is when the instance of the browser application is active. When it is inactive (i.e., the browser application is closed, terminated, or exited), then the transmission would not be possible or at least the transmission would expire.”  However, this is not stated or implied by the claim or the as-filed specification and it is unclear how the browser application being closed/terminated/exited would affect the transmission by the server/payment processor.  Does the browser application trigger the transmission by the server/payment processor so that it only occurs if the browser application is active?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “within the instance of the browser application, receiving the payment token from the server.”
Further, claim 8 recites “transmitting the payment load to the one of the merchants to complete the purchase.”  There is insufficient antecedent basis for “the payment load.”  For purposes of examination, the Examiner is interpreting “the payment load” as “the payment payload.”  
Claims 9-13 are rejected for similar reasons.
Claims 14-20:  Claim 14 recites “A tangible non-transitory computer-readable medium having stored thereon computer-executable instructions executable by a processor accessible by a server.”  It is unclear what entity includes the processor.  Is it the server or the client computing device?  Or is this a third entity?  This becomes especially confusing later in the claim. For purposes of examination, the Examiner is interpreting the processor and the computer-readable medium as comprising the client computing device.
Further, claim 14 recites “providing a set of executable codes from the server to a client computing device within an instance of a browser application.”   It is unclear what entity is executing this step.  Is it the server that provides the codes?  If so, it is unclear why it recites “from the server.”  Is it the client computing device that provides the codes from the server?  This would seem to be the case since it says “within an instance of a browser application.”  However, why then does it recite “to a client computing device”?  Further, this implies that the browser instance on the client computing device triggers this providing.  Is this what is occurring?  For purposes of examination, the Examiner is interpreting this portion of claim 14 as reciting that the browser application on the client computing device triggers the providing of the codes from the server.
Further, claim 14 recites “within the instance of the browser application, in response to the audio identification being sensed, generating a payment token by the server for the virtual wallet account for payment, said audio identification including confirming detailed information of the purchase.”  This limitation is unclear.  It is unclear how the token is generated “within the instance of the browser application.”  Per paragraph [0041] of the as-filed specification, it is the payment processor that issues or generates the one-time payment token.  Per Figure 1, the payment processor is external to the user device.  Thus, the token is generated by the payment processor, which has already been provided detailed information from the merchants and user information via a secure channel from the Flash that the user has logged into.  The issuing of the token takes place “externally” to the browser application, which resides on the client computing device.  Is this implying that the browser application triggers the generation of the token by the payment processor?   If not, what does this mean?  And why is this recited as a step that the instructions on the computer-readable medium perform?  For purposes of examination, the Examiner is assigning little patentable weight to “within the instance of the browser application” and is interpreting that the client computing device/browser application passes information to the server to be used by the server to generate the payment token.
Further, claim 14 recites “within the instance of the browser application, transmitting the payment token to the client device.”  This limitation is unclear.  It is unclear how the token is transmitted to the client device from “within the instance of the browser application.”  As discussed above, it is the payment processor that issues or generates the one-time payment token and the payment processor is external to the user device per paragraph [0041] of the as-filed specification and Figure 1.  As a result, the payment processor is external to the browser application, which resides on the user device.  Once the payment processor generates the token, it transmits the token to the user device.  Applicants argue at page 8 of Applicants’ Reply that “the transmitting is when the instance of the browser application is active. When it is inactive (i.e., the browser application is closed, terminated, or exited), then the transmission would not be possible or at least the transmission would expire.”  However, this is not stated or implied by the claim or the as-filed specification and it is unclear how the browser application being closed/terminated/exited would affect the transmission by the server/payment processor.  Does the browser application trigger the transmission by the server/payment processor so that it only occurs if the browser application is active?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “within the instance of the browser application, receiving the payment token from the server.”
Further, claim 14 recites “transmitting the payment load to the one of the merchants to complete the purchase.”  There is insufficient antecedent basis for “the payment load.”  For purposes of examination, the Examiner is interpreting “the payment load” as “the payment payload.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625